DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
	Applicant’s amendment and remarks filed March 1, 2021, are responsive to the office action mailed December 2, 2020.  Claims 12, 16, 18, 20, and 24, were previously pending, claim 24 has been amended, and claims 25-29 are new.  Claims 12, 16, 18, 20, and 24-29, are therefore currently pending and considered in this office action.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 12, 16, 18, 20, and 24, were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The amendment has overcome this ground of rejection of these claims.
Response to Arguments
Pertaining to rejection under 35 USC 101 in the previous office action
Applicant's arguments filed March 1, 2021, have been fully considered but they are not persuasive. Remarks pp.6-13.  Claims 12, 16, 18, 20, and 24, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

“claim breadth or even the use of functional recitations is completely irrelevant to the question of ineligibility. Instead, the complete combination recited in a claim must be assessed as a whole to determine whether it represents operations executable by a computer. For at least this reason, the Claims recite eligible subject matter and are not directed merely to organizing human activity.” Remarks p.7.

Applicant cites no authority for this statement and there does not appear to be any.  Claim breadth, the use of functional recitations, and whether or not claimed operations are executable by computer, may all be relevant or irrelevant to an eligibility determination depending on the factual situation.  None of them are singularly or unilaterally determinative, and none of them are particularly relevant in the present case.
	Applicant argues,
“Claim 24, and all other Claims in combination, provide an improvement to the technology or technical field of computer-implemented security in computer-operated lotteries, by machine enforcement of a process that prevents unauthorized entry into a lottery syndicate unless specified conditions of physical presence are met.”  Remarks p.7.

As noted in the rejection however,
“The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims.”  See, infra, Claim Rejections - 35 USC § 101.

There is no mention of security concerns or considerations anywhere in the disclosure.  The first indication that any such concerns exist or are addressed herein appears only in applicant’s remarks.  Further, applicant’s “machine enforcement of a process that prevents unauthorized entry into a lottery syndicate unless specified conditions of 
improved, and no other technology or technical field is suggested or improved.  The mere receipt by a server of information that can be used to confirm compliance with legal requirements of lottery participation is nothing more than an example of tangentially using a generic computer element as a tool in implementing an abstract idea and in fact one that seems to be primarily human implemented in all other respects.  It should be noted that even were the entire process computer implemented it would be nothing more than automation of a previously human implemented process by substituting computers performing the same functions that would previously have been performed by humans by simply automating the same steps.
	Applicant argues
“there is no statute, rule in CFR, or jurisprudential rule that requires the specification to explicitly state "this is the inventor's improvement" in the same terms as the Claims, so the Office Action's statement that "The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field" is a clear factual error. A person having ordinary skill in the art at the time of the invention could reasonably infer the above stated improvement from reading the claim limitations without the improvement being explicitly identified as such in the specification.”  Remarks p.9.

Applicant’s allegation that the statement “’The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field’ is a clear factual error,” is clear attempt to insinuate the factual support required by the argument without actually establishing the necessary factual support.  There is no requirement that the specification “explicitly state ‘this is the inventor’s improvement,’ in the same terms as the Claims,” but as stated in the rejection under 35 USC 101 there is 
	Applicant argues
“the Claims integrate the asserted judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.”  Ibid.

But having acknowledged the correct standard under the 2019PEG, applicant then proceeds with another verbatim recitation of claim limitations and declares
“These steps recited in the Claims integrate the asserted abstract idea of "managing personal behavior or relationships or interaction between people" into the practical application of increasing use of lottery services by providing store discount incentives to lottery ticket syndicate members who are present at a specified location at or near the store within a certain time frame.”  Remarks p.10.

Applicant thus having acknowledged the correct standard fails to apply it, instead declaring that a recited abstract idea is itself a practical application.  This is not persuasive.  Applicant’s argument that a programmed computer becomes a specialized computer is reminiscent of Alappat, and the principle was superseded by Alice and Bilski.
“The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions. Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) ("[W]e note that Alappat has been Bilski, 561 U.S. at 605–06, and Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014)"); Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer").”  MPEP 2106 (I), ¶5.

	Applicant’s argument directed to example 42 of "The Subject Matter Eligibility Examples 37 to 42" (issued January 7, 2019),” is not effective because the subject matter is too dissimilar for a meaningful comparison.  Applicant violates the 2019PEG in analyzing the subject matter of example 42 by overly reducing the claimed subject matter, and then comparing that reduced form to applicant’s claim 24 (“Claim 24 includes steps that collect data, modify data based on the collected data, and synthesize data as a basis for causing a further action”).  Remarks p.12.  This characterization of claim 24 is based on an oversimplification of both the eligible claim in example 42 and of applicant’s claim 24, and would not be eligible were it actually claimed in either case.
Applicant argues that “the elements of the claims use the alleged judicial exception in some other meaningful way." Remarks p.12.  Examiner notes that at the very least the judicial exception must be applied or used in some other way beyond the judicial exception itself.  The current claims are directed entirely to a judicial exception that is not applied or used in any other way.  Finally in response to applicant’s argument that the claims do not monopolize the “abstract idea of managing personal behavior or relationships between people,” it is noted that managing personal behavior or relationships between people is not the abstract idea, it is one of the categories of abstract idea recognized in the 2019PEG.  Ibid.
Pertaining to rejection under 35 USC 103 in the previous office action
Applicant's arguments filed March 1, 2021, have been fully considered but they are not persuasive. Claims 12, 16, 18, 20, and 24, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herrmann (Paper No. 20200608; Pub. No. US 2010/0160035 A1) in view of ASTHANA (Paper No. 20201123; Pub. No. US 2013/0310130 A1).
	Applicant argues that neither prior art reference alone teaches or suggests
“determining, within the time window, whether the lottery ticket syndicate is full; in response to determining that the lottery ticket syndicate is not full, sending syndicate membership invitations to the prospective syndicate members,” Remarks pp.13-16.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Herrmann teaches inviting qualified people to join the syndicate, and that qualifications include “For example, specific time limits,” and “number of team members…,” and ASTHANA teaches “Any member of the lottery pool site can purchase a spot in a pool accessible to them, as long as either there are open spots to be purchased and the time of pool closing has not passed. The pool is closed when all the spots of the pool are sold or the date/time of pool closing is passed.”  Herrmann ¶0055, ASTHANA abstract.  ASTHANA further discloses continuously checking for open spots and time limits (fig.11), and that “the user has to be an invited member to join the lottery pool and purchase spots…” (¶0085).  Therefore it would have been obvious over Herrmann in view of ASTHANA to send invitations as taught by both Herrmann and Asthana to Herrmann upon the continuous checking determining that open spots are available and that the time window has not closed as taught by ASTHANA.  A person of ordinary skill would have considered this obvious, as further explained in the detailed rejection.
Applicant's remaining allegations fail to comply with 37 CFR 1.111(b) because they do not specifically point out how the language of the claims patentably distinguishes them from the references. A statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim. See e.g., 37 CFR 41.37(c)(1)(iv).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 12, 16, 18, 20, and 24-29, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 
In the instant case claims 12, 16, 18, 20, and 24, are directed to a process and claims 25-29 are directed to a machine.  All claims are therefore within a statutory category.  See MPEP 2106.03, Eligibility Step 1. These claims also recite, inter alia,
“causing transmitting meeting invitations to a plurality of prospective syndicate members, the meeting invitations providing a particular geographic location for the plurality of prospective syndicate members to meet to join a lottery ticket syndicate; receiving… a first confirmation of a first prospective syndicate member of the plurality of prospective syndicate members being at the particular geographic location; in response to receiving the first confirmation, qualifying the first prospective syndicate member as a member of the lottery ticket syndicate and establishing a time window for becoming a member of the lottery ticket syndicate; receiving… a second confirmation of a second prospective syndicate member of the plurality of prospective syndicate members being at the particular geographic location; in response to receiving the second confirmation and determining that the second confirmation was received within the time window, qualifying the second prospective syndicate member as a member of the lottery ticket syndicate; determining, within the time window, whether the lottery ticket syndicate is full; in response to determining that the lottery ticket syndicate is not full, sending syndicate membership invitations to the prospective syndicate members; in response to determining that the time window has passed, purchasing a ticket for the lottery ticket syndicate from a syndicate website…; in response to purchasing the ticket, providing an incentive to each member of the lottery ticket syndicate, the incentive including a discount provided by a store at or near the particular geographic location.” Claim 24.

“transmitting meeting invitations to a plurality of prospective syndicate members, the meeting invitations providing a particular geographic location for the plurality of prospective syndicate members to meet to join a lottery ticket syndicate; receiving a first confirmation of a first prospective syndicate member of the plurality of prospective syndicate members being at the particular geographic location; in response to receiving the first confirmation, qualifying the first prospective syndicate member as a member of the lottery ticket syndicate and establishing a time window for becoming a member of the lottery ticket syndicate; receiving a Claim 25.

The above limitations are abstract, each on its own, and all in combination.  They altogether recite a more detailed abstract idea.  This is because they fall within the grouping of abstract ideas described as certain methods of organizing human activity, for example fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions).  See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional elements in present claims e.g., the store provides a discount (an abstract idea), the lottery ticket performs no function in the claims, it is merely a purchased item, and in claims 12, 16, 18, 20, and 24, the server hosts the syndicate and receives first and second confirmations of members being at a location.  In claims 25-29 the processor is broadly and generally recited as performing the entirety of the method by executing instructions in memory.  These additional elements cannot integrate the judicial exception into a practical application because they lack sufficient function, substance, or specificity to indicate anything to which the abstract elements could be practically applied.  They do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
MPEP 2106.05(f).  Simply adding a server, ticket, and store, does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely serve as props in implementing an abstract idea, and fail to present a technical solution to a technical problem created by the use of any technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to any such problem.  Applicant's disclosure elaborates upon the performance of the presently claimed method at length by describing the certain methods of organizing human activity in detail while only incidentally or tangentially explaining the preexisting (prior art) equipment, without identifying any technical problem that arises within said equipment and without offering a technical solution to any such problem.  It 
Finally, the dependent claims do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 12, 16, 18, 20, and 24-29, are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12, 16, 18, 20, and 24-29, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herrmann (Paper No. 20200608; Pub. No. US 2010/0160035 A1) in view of ASTHANA (Paper No. 20201123; Pub. No. US 2013/0310130 A1).
Herrmann discloses a lottery syndicate system and method comprising: 
Pertaining to independent claims 24-25: 
	●	one or more processors (claim 25; see at least fig.1, ¶¶0078, 0081);
	●	one or more memories storing instructions (claim 25; see at least figs.1,5; ¶¶0035, 0078);
	●	causing transmitting meeting invitations to a plurality of prospective syndicate members, the meeting invitations providing a particular geographic location for the plurality of prospective syndicate members to meet to join a lottery ticket syndicate (claims 24-25; see at least figs. 3, 7-8; ¶0020 “to invite qualified persons to either return to, or initially visit, a gambling location,” ¶0049 “invitations may be used to build teams of players,” ¶0058 “qualification may be based upon … visiting a location on a particular date. For example, … an invitation could be extended to anyone that visits a particular website or physical location,” ¶0063);

	●	receiving, by a server computer, a second confirmation of a second prospective syndicate member of the plurality of prospective syndicate members being at the particular geographic location (claims 24-25; see at least ¶¶0058-0059, 0100, 0185.  Please note: the prior art does not explicitly identify first and second confirmations of prospective syndicate members, but it is clear that multiple confirmations and members are described, as in the present disclosure which also does not explicitly identify or distinguish between first and second confirmations of prospective syndicate members.);
	●	in response to receiving the second confirmation and determining that the second confirmation was received within the time window, qualifying the second prospective syndicate member as a member of the lottery ticket syndicate (claims 24-25; see at least figs. 4, 7; ¶¶0053, 0055, 0096.  Please note: see previous comment.);
	●	in response to determining that the time window has passed, purchasing a ticket for the lottery ticket syndicate from a syndicate website that is hosted by the server computer (claims 24-25; see at least ¶0053 “Time limits may constrain when the game 
	●	in response to purchasing the ticket, providing an incentive to each member of the lottery ticket syndicate, the incentive including a discount provided by a store at or near the particular geographic location (claims 24-25; see at least abstract, fig. 4, ¶0007 “an enticement of $20 in free play …. in coins, free credits on a gaming machine or promotional chips,” ¶0030 “providing …reduced cost game play, credits, coupons, gift certificates”).

Pertaining to dependent claims 12, 16, 18, 20, and 26-29: 
Claims 12 and 26. A lottery syndicate method and computer system as claimed in claims 24 and 25 respectively, wherein the first prospective syndicate member and second prospective syndicate member need to be at the particular geographic location simultaneously to qualify as a member of the lottery ticket syndicate (claims 12 and 26; see at least abstract, ¶¶0049, 0185).

Claims 16 and 27. A lottery syndicate method and computer system as claimed in claims 24 and 25 respectively, wherein the incentive includes an increased prize pool or 

Claims 18 and 28. A lottery syndicate method and computer system as claimed in claims 24 and 25 respectively, further including notifying each syndicate member of a lottery draw result (claims 18 and 28; see at least ¶¶0108, 0117).

Claims 20 and 29. A lottery syndicate method and computer system as claimed in claims 24 and 25 respectively, wherein the invitations are transmitted during a time window, or responsive to searching for and detecting presence of the prospective syndicate members at the particular geographic location (claims 20 and 29; see at least figs. 3-4, 7-8; ¶¶0053, 0055, 0058.  Please note: the claim language consisting of alternative limitations separated by “or” does not result in further limitation beyond a single alternative because beyond the presence of any single alternative it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").).

Pertaining to independent claims 24-25: 
Herrmann teaches all of the above as noted.  Herrmann discloses a) in response to receiving the first confirmation, qualifying the first prospective syndicate member as a member of the lottery ticket syndicate, b) establishing a time window for becoming a member of the lottery ticket syndicate, and c) sending invitations to prospective syndicate members within the time window when it is determined that the syndicate is not full (see at least Herrmann figs. 4, 7; ¶0053 “inviting qualified people to play an electronic game …. usually a person, (referred to as a player) that takes an action in at least one specified gambling location or affiliated location. Time limits may constrain … when the specified task must be completed,” ¶0055 “inviting a qualified person, where there is a determination of the qualification of that person. The term "qualified" as used herein indicates that a person or persons, … may be eligible for … different task completion requirements for redemption. For example, specific time limits may be imposed based upon … number of team members and task completion requirements,” ¶0096 “Parameters may include, but are not limited to, terms of invitation, qualification, … time periods, group or team membership and redemptions,”).  Herrmann does not however explicitly disclose, in response to receiving the first confirmation, qualifying the first prospective syndicate member as a member of the lottery ticket syndicate and establishing a time window for becoming a member of the lottery ticket syndicate, and determining within the time window whether the lottery ticket syndicate is full, and in response to determining that the lottery ticket syndicate is not full, sending syndicate membership invitations to the prospective syndicate members.
Asthana also teaches a) a lottery syndicate, b) inviting participants to join a lottery syndicate, c) appearance in a geographic location required to join, and d) qualifying members, e.g., first member, second, etc., and Asthana further discloses:
	●	in response to receiving the first confirmation, qualifying the first prospective syndicate member as a member of the lottery ticket syndicate and establishing a time window for becoming a member of the lottery ticket syndicate (claims 24-25; see at least abstract “A lottery pool is instantiated and made available to members …. Any member of the lottery pool site can purchase a spot … as long as … the time of pool closing has not passed,” fig. 10B, ¶0013 “administrator will initiate the lottery pools, using information such as … date/time of pool closing, …. When the pool reaches its capacity, that is, …the date/time of pool closing is passed, the pool is closed,” ¶0015 “it can be an open pool with …a minimum number of pool spots (e.g., three).  Each of the pools has a close date/time, which is date/time at which a lottery pool is closed to members to purchase a spot,” ¶0016 “lottery pools can be initiated … with just the minimum number of spots …. if the pool reaches the close date/time without all spots being taken by the lottery pool members, the pool is closed….  For an open size public lottery pool, it is closed on the specified close date/time,” ¶¶0097, 0150);
	●	determining, within the time window, whether the lottery ticket syndicate is full (claims 24-25; see at least abstract “there are open spots to be purchased and the time of pool closing has not passed,” fig. 11);
	●	in response to determining that the lottery ticket syndicate is not full, sending syndicate membership invitations to the prospective syndicate members (claims 24-25; see at least Herrmann ¶0055, in view of Asthana abstract, figs.10B-11, ¶0013 “When Asthana ¶0145 alone discloses the entirety of both limitations as they would be understood by a person of ordinary skill in the art, e.g., determining, within the time window that the lottery ticket syndicate is not full (“Once the pool is instantiated”), sending syndicate membership invitations to the prospective syndicate members (“a notification is sent to all the members of the lottery pool site in block 1050C, inviting them to purchase spots”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Herrmann to include in response to receiving the first confirmation, qualifying the first prospective syndicate member as a member of the lottery ticket syndicate and establishing a time window for becoming a member of the lottery ticket syndicate, and determining within the time window whether the lottery ticket i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the features from Asthana in the method of Herrmann.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        April 2, 2021